DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 11/28/2022.
2. 	Claims 1-3, 5-7, 9, 15-17, 19, 24, 26-30, 32, 39-41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9, 15-17, 19, 26-30, 32, 39-41
Claims 1-3, 5-7, 9, 15-17, 19, 26-30, 32, 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds from lender to borrower; request cosigner to sign smart contract with private key of cosigner after having been previously signed with lender private key and borrower private key; receive smart contract cryptographically signed with all of cosigner private key, lender private key, and borrower private key; and commit smart contract to a distributed ledger – that constitute abstract Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing a product (Credit Acceptance), third party guaranty (buySAFE), evaluating loan financing (Mortgage Grader), mitigating settlement risk (Alice).
The dependent claims merely limit the abstract idea to – credit terms, provide information, smart contract portfolio, grouping smart contracts based on homogeneous risk, generate default probability score, transferring funds to borrower and committing smart contract into a distributed ledger – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: wallet provider computing device, credit network computing device, lender computing device, cosigner computing device, scoring agent computing device, and distributed ledger.  Based on Para [0028] of the Specification, all of the above elements can have similar components to the example computing device shown in Fig. 2 and can be implemented as any computing device such as any of a mobile computing device, such as a mobile phone, tablet computer, mobile media device, mobile gaming device, laptop computer, vehicle-based computer, etc.; or a non-mobile device such as a dedicated terminal, a public terminal, a kiosk, a server, or a desktop computer.
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds from lender to borrower; request cosigner to sign smart contract with private key of cosigner after having been previously signed with lender private key and borrower private key; receive smart contract cryptographically signed with all of cosigner private key, lender private key, and borrower private key; and commit smart contract to a distributed ledger – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic computing device to perform the steps of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds from lender to borrower; request cosigner to sign smart contract with private key of cosigner after having been previously signed with lender private key and borrower private key; receive smart contract cryptographically signed with all of cosigner private key, lender private key, and borrower private key; and commit smart contract to a distributed ledger – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds from lender to borrower; request cosigner to sign smart contract with private key of cosigner after having been previously signed with lender private key and borrower private key; receive smart contract cryptographically signed with all of cosigner private key, lender private key, and borrower private key; and commit smart contract to a distributed ledger – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
The previous obviousness rejection is withdrawn based on amendments filed 11/28/2022.
101
With respect to subject matter eligibility rejection, Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the independent claims 1, 8, and 15 are not directed to a commercial interaction or certain methods of organizing human activity even if they relate to loans and that the Examiner is describing the claims at a high level of abstraction.
Examiner finds this unpersuasive because the claims are ultimately directed to transferring funds from a lender to a borrower based on a contract signed by the borrower, the lender, and a co-signer.  Here, the smart contract with cryptographic signature of borrower, lender and cosigner is an abstraction for a legal contract and fund transfer between a borrower and a lender is a commercial/legal interaction.  Therefore, the claims are directed to Certain Methods of Organizing Human Activity.
Applicant argues that the independent claims 1, 15 and 26 impose a meaningful limit on the judicial exception such that the claims is more than a drafting effort designed to monopolize the judicial exception.
Examiner disagrees and takes the opposite view – that the claims are merely a drafting effort designed to implement a judicial exception (credit lending) using a particular technological environment (smart contracts on a blockchain).  Applicant’s invention consists of doing on a blockchain what can be done using pen and paper.  Whereas, in the real world, borrowing and lending is done via printed legal documents containing the signatures of borrower, lender and guarantor, in the present invention the same activity is accomplished using smart contracts signed with private keys of borrower, lender, and cosigner.  Rather than being directed to any specific asserted improvement in computer capabilities, the claimed invention actually supports the opposite view – that the claimed subject matter is directed to a scheme for processing lending requests using distributed ledger.  
Applicant states that the technical explanation of the asserted improvement is present in Para [0016] - [0019], [0024] - [0025], [0030], [0037] - [0039], and [0056] of the Application.  
From the Published Application:
Para [0015] (“New credit and lending alternatives have emerged based on the Internet and peer-to-peer (P2P) technologies that improve most traditional banking services by covering a larger segment of the population and offering new project viabilities.”)
Para [0016] (“Blockchain technology (and distributed ledgers generally) can be used to channel a loan directly between peers using peer-to-peer (P2P) lending.  Blockchain technology enable acceleration of the interaction between lenders and borrowers, reducing the cost of intermediation and allowing access to a greater number of individuals based on the broad reach of the Internet.”)
Para [0018] (“By reducing the traditional banking brokerage costs and management fees, embodiments of the system and methodology allow better conditions for both sides, thus improving every credit alternative available today.  The inclusion of a the third party cosigner minimizes the lender's credit risk and, in case of a default, provides the tools to manage the debt in the borrower's country of residence.”)
Para [0024] (“In examples, the system is a peer-to-peer (P2P) credit network based on cosigned smart contracts using blockchain (or other distributed ledger) technology, leading towards credit democratization by offering a compelling alternative to traditional banking systems.  In examples, the system involves several agents to offer the lender better tools to manage their capital, reduce the intermediation costs and, as a result, make more projects viable.  In examples, the smart contract connects with the borrower's identity and analyzes the credit risk impartially.  In examples, this contract is shared with the cosigner, which is the agent that diversifies the credit risk with a number of investors—hence reducing (and in some cases neutralizing) that risk.  In addition, in case of a default, the smart contract allows the cosigner to manage the unpaid debts in a traditional way.”)
Examiner finds this unpersuasive because it is clear from the above quoted sections of the Specification that the present invention appears to be nothing more than peer-to-peer (P2P) credit lending and borrowing scheme based on smart contracts implemented on a blockchain.  While a traditional P2P has only two parties – borrower and lender, the present invention involves an additional third party – cosigner that acts as a financial intermediary to minimize risk.  Thus, the concepts underlying the claimed invention is no different from Commercial or Legal Interactions deemed by the courts as abstract in financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); third party guaranty (buySAFE), evaluating loan financing (Mortgage Grader), and mitigating settlement risk (Alice).  
As acknowledged in Para [0016], the present invention is thus merely an attempt to use blockchain technology to channel a loan between peers using peer-to-peer lending which is no more than limiting an abstract idea to a particular technological environment.  The Supreme Court has held that limiting an abstract idea to specific technological environment is not sufficient as an additional feature to provide practical assurance that the process is more than a drafting effort designed to monopolize the abstract idea itself.  Courts have consistently held that the mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology (Credit Acceptance Corp. v. Westlake Services).  See Versata Development Group v. SAP America (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“Symantec”) (“With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”);
For the above reasons, Examiner finds that to the extent the claimed invention embodies an improvement, such improvement lies in the abstract realm and not in the technical field.
Applicant asserts that the claims reflect technical improvement.  
Examiner finds this unpersuasive because Applicant’s Specification does not reveal any technical improvements other than the fact that lending is carried out on a blockchain environment and that the smart contracts are cryptographically signed – none of which are technical innovations.  Rather, the only evidence of any improvement found in the Specification relates to improving traditional banking services, credit conditions, credit alternatives – which signifies an improvement to the abstract idea and not to any technology.
Applicant asserts that the claim itself does not need to explicitly recite the improvement described in the Specification.
In response, Examiner notes that while limitations from the Specification are not read into the claims, in this case even a thorough perusal of the Specification fails to discern any technical improvements therein.  
Examiner further points out that blockchain has already been invented in 2009 by the eponymous Satoshi Nakamoto.  Applicant does not contend that they invented blockchain technology.  In 1976, Whitfield Diffie and Martin Hellman first described the notion of a digital signature scheme, although they only conjectured that such schemes existed based on functions that are trapdoor one-way permutations.  Soon afterwards, Ronald Rivest, Adi Shamir, and Len Adelman invented the RSA algorithm, which could be used to produce primitive digital signatures.  The first widely marketed software package to offer digital signature was Lotus Notes 1.0, released in 1989, which used the RSA algorithm.
The present invention merely implements the abstract idea of traditional lending whereby a credit exchange receives credit terms from a borrower with a cosigner agreement, receives a matching trading order from a lender and executes the loan between borrower, cosigner and lender after a smart contract is signed by the borrower, lender and cosigner.  In other words, a traditional lending business is transacted on a blockchain using digital signatures.  This is not technical improvement but merely linking the use of a judicial exception to a particular technological environment.
Here, the claims are directed to Certain Methods of Organizing Human Activity that may benefit the lender in determining whether a loan trading order matches credit terms, and whether smart contract contains signature with private key of borrower and cosigner – in order to ensure that the lender’s funds are secure and chances of fraud are minimized but has no effect on improving computers or technology.
To the extent this approach amounts to an improvement at all, that improvement is not in the functioning of a computer or an improvement to another technology or technical field; instead it constitutes, at best, an improvement to the abstract idea of lending and borrowing with a cosigner intermediary, which is not enough for patent eligibility.  The improvement is not to the computer elements used to perform the method.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).
Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.
Applicant asserts that the independent claims recite significantly more than judicial exception under Step 2B.
Examiner respectfully disagrees because the limitations that the Applicant points to are part of the abstract idea; they are not additional elements to be considered in determining whether claim 1 includes additional elements or a combination of elements sufficient to amount to significantly more than the judicial exception.  In other words, the limitations – (1) receive the smart contract after being cryptographically signed with a lender private key of the lender after having been previously cryptographically signed with a borrower private key of the borrower; (2) transfer funds for the loan from a lender account of the lender to a borrower account of the borrower; (3) communicate a request to the cosigner to sign the smart contract using a cosigner private key of the cosigner; (4) when the cosigner private key of the cosigner is used to cryptographically sign the smart contract after having been previously cryptographically signed with both the lender private key of the lender and the borrower private key of the borrower: (a) receive the smart contract after being cryptographically signed with all of the cosigner private key of the cosigner, the lender private key of the lender, and the borrower private key of the borrower; and (b) commit execution of the smart contract to a distributed ledger as cryptographic proof of execution of the smart contract – actually describe the abstract ideas (commercial or legal interactions) of receiving contract signatures from all three parties, disbursing funds, and saving a copy on the contract.  They do not recite additional elements that are significantly more than the abstract idea.
Applicant further argues that requiring signatures using the private keys of each of the borrower, lender and cosigner validates the participation of each party of the executed contract and these features were not WURC in the technical field of computerized management of contract rights and execution.
Examiner finds this unpersuasive because signing a smart contract with private keys is merely the cryptographic equivalent of signing of a printed lending contract using pen by a borrower, guarantor and lender.  Just as a paper contract requires wet signature, and an electronic contract requires a digital signature, similarly, a smart contract on a blockchain requires a cryptographic signature because the architecture of the blockchain requires it.  Private keys are integral to blockchain security.  The innovativeness of distributed ledgers stems from using cryptographic encoding of blockchain ledgers.  An account holder cannot authorize a transaction without a private key.  Therefore, this feature is WURC.
As noted above, the only additional element(s) recited in the claims, beyond the abstract idea, are: wallet provider computing device, credit network computing device, lender computing device, cosigner computing device, scoring agent computing device, and distributed ledger.  As shown in Fig. 2, all of the elements are generic.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosigner signature signed with private key of cosigner; commit smart contract to a distributed ledger – into significantly more.
For the above reasons, claims are patent-ineligible under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693